Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 ,5,6,7,9-10, 12-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Germanenko (2014/0146838) in view of Kojima (6,327,294).
	Regarding claim 1, Germanenko discloses a system comprising: an optical component (resonant optical cavity 150 including nonlinear crystal 154); an enclosure surrounding the optical component (id.); and a vapor source in fluid communication with the enclosure (purge gas source 120 attached to humidity injection system 140), wherein the vapor source provides a vapor to the enclosure with a vapor level from 500 ppm to 15000 ppm (Germanenko, [0035]), wherein the vapor is one of water, methanol, ethylene glycol, or ethanol (id.).
Germanenko does not teach the listed materials for the optical part.
Kojima teaches a solid state laser having optical components of CaF2 and BaF2.  (Kojima, Col. 30, lines 32-36)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply the vapor protection process of Germanenko to the laser of Kojima in order to protect that laser from damage.  Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the laser of Germanenko to contain the materials of Kojima as the choice of a known material (CaF2, BaF2) as suitable for a particular purpose (optical components in a laser).
	Regarding claim 5, Germanenko further discloses the vapor is water. (Germanenko, [0035], water)
	Regarding claim 6, Germanenko further discloses the vapor level is from 500 ppm to less than 5000 ppm. (Germanenko, [0035])
	Regarding claims 7, 18, 21, and 22, the amount of vapor in the airstream is known to be a result-effective variable (See Germanenko at [0035]) with the amount of vapor being related to the materials chosen for the optical elements that come in contact with the vapor (id.).  Thus optimization of this variable is motivated by the necessity to tune each individual system for maximum lifetime as a function of the materials used and their response to the vapor.
	Regarding claim 9, Germanenko further discloses the vapor source includes a permeable membrane, and wherein the permeable membrane includes Nafion or a polyamid. (Germanenko, [0043])
	Regarding claim 10, Germanenko further discloses the vapor source includes a semi-permeable membrane. (Germanenko, [0043], Nafion membrane)
	Regarding claim 12, Germanenko further discloses the vapor source includes a gas source, wherein the gas source provides nitrogen, helium, carbon monoxide, carbon dioxide, krypton, argon, xenon, hydrogen, oxygen, compressed dry air, or a mixture thereof, wherein the gas from the gas source is mixed with the vapor. (Germanenko, [0036], clean dry air compressed to 50 psi)
	Regarding claim 13, Germanenko further discloses a vapor sensor disposed in fluid communication with the enclosure, wherein the vapor sensor is one of a carbon monoxide detector, a carbon dioxide detector, a hygrometer, or a hydrogen sensor. (Germanenko, [0060], humidity sensor 198)
	Regarding claim 14, Germanenko further discloses a processor in electronic communication with the vapor sensor, wherein the processor is configured to adjust the vapor level in purge gas from the enclosure based on readings from the vapor sensor. (Germanenko, [0013], [0060], computing system 250)
	Regarding claim 15, Germanenko further discloses a method comprising: flowing a vapor from a vapor source to an enclosure that surrounds an optical component; and maintaining a vapor level in the purge gas from 500 ppm to 15000 ppm, wherein the vapor is one of water, methanol, ethylene glycol, or ethanol. (See above with respect to claim 1.)
	Regarding claim 17, Germanenko further discloses the vapor level is from 500 ppm to less than 2000 ppm. (Germanenko, [0035])
	Regarding claim 19, Germanenko further discloses measuring the vapor level in the enclosure using a vapor sensor disposed in the enclosure. (Germanenko, [0060])
	Regarding claim 20, Germanenko further discloses the maintaining is based on readings from the vapor sensor. (Germanenko, [0060])

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Germanenko in view of Kojima and Perry et al. (2003/0161365)
	Regarding claim 4, Germanenko lacks explicit teaching of the optical component is one of a borosilicate, an AMTR and zinc selenide material, SrB407, or YVO4.
	Perry teaches the use of borosilicate as a material in optical components of a similar device.  (Perry, [0033], [0038])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use one of the disclosed materials for its disclosed purpose as an optical component in a laser system of the type disclosed in Germanenko.
	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Germanenko in view of Kojima and Soininen (2005/0066893).
	Regarding claims 8 and 11, Germanenko does not teach the vapor source includes a bubbler or a charge mosaic membrane or a bipolar membrane.
	However, each of these is the substitution of one art-recognized equivalent for another, in particular, these are all known means to supply an otherwise dry air with a chosen vapor.  See Soininen at [0017], [0041])
	Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose, teach, or fairly suggest the combination of CaF2 with a vapor level of greater than or equal to 5000 ppm in a system or method of the kind otherwise described.
Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive.  Applicant argues that because the optical components are of a different purpose in Germanenko than they are in Kojima (and the examined Application) it would not be obvious to modify the materials therein to be materials of a different kind.  This is not persuasive because myriad reasons exist that could motivate a person to modify Germanenko, or, conversely, to modify Kojima.  First, as described above, one might want to extend the device of Germanenko to include not only a beam splitter, but other optical devices as well that would be subject to degradation.  On the other hand, were one to notice degradation of the type described in Germanenko with the laser materials of Kojima, one might wish to employ a similar scheme to that disclosed by Germanenko to protect Kojima’s laser materials from that damage.  
Applicant’s further arguments related to the law of inherency are non-sequitur.  Inherency is not required under 35 U.S.C. 103.  The question is only what one of ordinary skill in the art would understand from the combined teachings of the references.  And while Germanenko is directed particularly at its listed materials and functions, the concept of protecting optical components by adjusting the humidity of the purge gas is clearly disclosed.  Extension of the same idea to other materials or types of optical components is consistent with the types of motivation contemplated by the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884